Order, Supreme Court, New York *6County (Ira Gammerman, J.), entered July 25, 1997, which granted defendant’s motion for summary judgment dismissing the complaint, unanimously affirmed, with costs.
The group of writings that plaintiff offers as an enforceable contract does not adequately identify and describe the alleged contract’s subject matter or state its other essential terms (see, DeRosis v Kaufman, 219 AD2d 376, 379). The writings, even when considered in light of all of the admitted facts and surrounding circumstances (see, Fox Co. v Kaufman Org., 74 NY2d 136, 140-141), are not the equivalent of a valid agreement to modify and extend the duration of the purchase offer made plaintiff. That offer had, by its own terms, expired months before the writings upon which plaintiff relies were generated. Accordingly, the motion court correctly rejected plaintiff’s argument that the original restrictions on the offer are void (see, e.g., O’Neill v Atlantic Sec. Guards, 250 AD2d 493). Given this conclusion, it is unnecessary to decide whether the complaint is time-barred. We have considered plaintiff’s remaining arguments and find them to be without merit. Concur — Lerner, P. J., Wallach, Rubin and Saxe, JJ.